Judgment, Supreme Court, New York County (Jay Gold, J.), rendered November 30, 1988, convicting defendant, after a jury trial, of grand larceny in the fourth degree and sentencing him as a second felony offender to an indeterminate term of imprisonment of from 2 to 4 years, unanimously affirmed.
The jury’s determination with respect to issues of credibility is to be given due deference. (People v Bleakley, 69 NY2d 490, 495.) There is no reason to disturb its resolution of those issues in the present case. The trial court did not improperly curtail defense counsel’s cross-examination of the complainant. The court properly limited the defense counsel’s inquiry *283on the subject of the complainant’s alleged contact with a prostitute after the complainant gave negative responses to several of defense counsel’s questions on the subject and defense counsel sought to persist and ask essentially the same questions. Concur—Sullivan, J. P., Milonas, Rosenberger and Smith, JJ.